
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31


[***]—Certain information in this exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


DISTRIBUTION AGREEMENT


        THIS DISTRIBUTION AGREEMENT (this "Agreement") is made as of October 1,
2004 (the "Effective Date") by and between i-STAT Corporation, a Delaware
corporation having its principal place of business at 104 Windsor Center Drive,
East Windsor, New Jersey 08520 USA ("i-STAT") and an Affiliate of Abbott
Laboratories, and Heska Corporation, a Delaware corporation, having its
principal place of business at 1613 Prospect Parkway, Fort Collins, Colorado
80525, USA ("Heska").

W I T N E S S E T H:

        WHEREAS, i-STAT is a manufacturer of diagnostic health care equipment
and reagents and desires to obtain a distributor of Products (as hereinafter
defined) in the animal health care market ("Field" as hereinafter defined) in
the Territory (as hereinafter defined);

        WHEREAS, Heska is a distributor of various products in the Field in the
Territory;

        WHEREAS, Heska and i-STAT previously executed a distribution agreement
dated as of February 9, 1998, which was amended and restated as of February 24,
1999, under which Heska distributed products for i-STAT in the Field in the
Territory (the "Prior Agreement"); and

        WHEREAS, in accordance with the terms and conditions hereof, i-STAT is
willing to appoint Heska as its exclusive distributor of Products in the
Territory, and Heska is willing to accept such appointment.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and upon the terms and subject to the conditions set forth
below, Heska and i-STAT hereby agree as follows:

ARTICLE 1—DEFINITIONS

        The following words and phrases, when used herein with initial capital
letters, shall have the meanings set forth or referenced below:

1.1"Affiliate" shall mean, with respect to each Party (as hereinafter defined),
any legal entity that is, directly or indirectly, controlling, controlled by or
under common control with such Party. For purposes of this definition, a Party
shall be deemed to control another entity if it owns or controls, directly or
indirectly, more than fifty percent (50%) of the voting equity of the other
entity (or other comparable ownership interest for an entity other than a
corporation).

1.2"Analyte" shall mean an individual compound, protein or fragment thereof, or
substance that is the target of quantitative or qualitative measurement.

1.3"Analyzer" shall mean a device that processes Cartridges (as hereinafter
defined) and is capable of detecting at least one (1) Analyte for use in the
Field, and specifically excludes analyzers designed primarily for use in patient
self-testing.

1.4"Base Cartridge Target" shall mean, for each Contract Year (as hereinafter
defined), the minimum unit number of Cartridge purchases required to be made by
Heska and its Affiliates during such Contract Year as set forth in Section 2.4
and Section 2.5.

1.5"Business Day" shall mean any day other than a day which is a Saturday or
Sunday or other day on which commercial banks in New York, New York are
authorized or required to remain closed.



1.6"Calendar Quarter" shall mean a period of three (3) consecutive calendar
months commencing on January 1, April 1, July 1 or October 1 of any Contract
Year.

1.7"Cartridge" shall mean the disposable test component of a particular Product
that contains one or more sensor chips and fluid handling channels and operates
on an Analyzer.

1.8[***}

1.9"Cartridge Purchases" shall mean, pursuant to Section 11.2, for each Contract
Year, the unit number of Cartridges purchased by Heska and its Affiliates from
i-STAT. For the purposes of this definition, a Cartridge shall be considered
purchased in the Contract Year in which it was delivered after having been duly
ordered pursuant to Section 3.3.

1.10"Cartridge Sales" means the number of units of Cartridges Sold in the Field
in the Territory by Heska directly to: (a) Dealers (as hereinafter defined) for
resale to End Users; or (b) End Users; net of returns and unpaid Cartridges.

1.11"Change of Control" shall mean: (a) the consolidation or merger of Heska or
any Affiliate of Heska with or into any Third Party wherein the shareholders of
Heska immediately prior to such transaction shall cease to be the holders of at
least fifty percent (50%) of the outstanding securities of the surviving
corporation in such transaction; (b) the assignment, sale, transfer, lease or
other disposition of all or substantially all of the assets of Heska; or (c) the
acquisition by any Third Party or group of Third Parties acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission ("SEC") under the Securities and Exchange Act of 1934) of
more than fifty percent (50%) of the outstanding shares of voting stock of
Heska.

1.12"Confidential Information" shall mean any and all technical data,
information, materials and other know-how, including trade secrets, presently
owned by or developed by, on behalf of, either Party and/or its Affiliates
during the Term (as hereinafter defined) which relates to a Product, its
development, manufacture, promotion, marketing, distribution, sale or use and
any and all financial data and information relating to the business of either of
the Parties and/or of their Affiliates, which a Party and/or its Affiliates
discloses to the other Party and/or its Affiliates in writing and identifies as
being confidential, or if disclosed orally, visually or through some other
media, is identified as confidential at the time of disclosure and is summarized
in writing within thirty (30) days of such disclosure and identified as
confidential, except any portion thereof which:

(a)is known to the receiving Party and/or its Affiliates at the time of the
disclosure, as evidenced by its written records;

(b)is disclosed to the receiving Party and/or its Affiliates by a Third Party
having a right to make such disclosure;

(c)becomes patented, published or otherwise part of the public domain through no
fault of the receiving Party and/or its Affiliates; or

(d)is independently developed by or for the receiving Party and/or its
Affiliates without use of Confidential Information disclosed hereunder, as
evidenced by its written records.

1.13"Contract Year" shall mean each consecutive twelve (12) month period prior
to the termination of this Agreement, beginning on January 1 and ending on
December 31 of each such Contract Year.

1.14"Counterfeit Products" shall have the meaning set forth in Section 4.10.

1.15"Dealer" shall mean a natural person, corporation, partnership, trust, joint
venture, government authority or other legal entity or organization in the
Territory, other than Heska or i-STAT and/or



their respective Affiliates, which purchases Products from Heska for the purpose
of resale to End Users for use in the Field.

1.16[***]

1.17"End User" shall mean a natural person, corporation, partnership, trust,
joint venture, government authority or other legal entity or organization in the
Field in the Territory, other than Heska or i-STAT and/or their respective
Affiliates, that purchases Products under this Agreement for its own use or
consumption in the Field, and excluding any Third Party use in the human
healthcare market.

1.18"Extended Warranty" shall have the meaning set forth in Section 7.1.

1.19"Extension Term" shall mean each additional Contract Year, if any, following
the Initial Term or another Extension Term, as set forth in Section 10.1.

1.20"Field" shall mean the animal health care market specifically excluding the
human health care market.

1.21[***]

1.22"Incremental Cartridge Purchases" shall have the meaning set forth in
Section 3.6.1.

1.23[***]

1.24"Initial Term" shall mean the time beginning on the Effective Date and
ending on [***].

1.25"Most Favored Price" shall have the meaning set forth in Section 2.14.

1.26"Notice Date Time" shall mean the period of time beginning on January 1 and
ending on May 15 immediately following any Contract Year in which Cartridge
Purchases were less than the Base Cartridge Target.

1.27"Notice Period" shall mean a period of time, the length of which shall be
set forth in Section 2.13, which shall begin upon the receipt by Heska of
i-STAT's written notice of i-STAT's decision to exercise its termination rights
as set forth in Section 2.6 and during which time Heska shall maintain
non-exclusive rights to Sell Products in accordance with this Agreement.

1.28"Party" shall mean i-STAT or Heska and "Parties" shall mean i-STAT and
Heska.

1.29"Products" shall mean the products manufactured by or for i-STAT listed on
Exhibit 1.29.

1.30"Purchase Price" shall mean the price for Analyzers, Cartridges and other
Products purchased by Heska and its Affiliates from i-STAT and its Affiliates
hereunder, as set forth on Exhibit 1.29 and more fully described in Section 3.6.

1.31[***]

1.32"Sale", "Sell" or "Sold" shall mean to sell, hire, let, rent, lease or
otherwise dispose of Product to a Third Party or Affiliate, provided such
Affiliate is an end user of Products for commercial purposes for monetary or
other valuable consideration. "Sale", "Sell" or "Sold" shall not include a
transaction where samples of Product are supplied without charge to a Third
Party or Affiliate for marketing or demonstration purposes or in connection with
clinical or other experimental trials.

1.33"Technical Documentation" shall mean all documents prepared by i-STAT in the
ordinary course of business that describe the Products in terms of their
intended use and Product claims. Such documents may take the form of user
instructions, system manuals, product updates or technical bulletins, but are
not limited to such forms.

1.34"Technical Support" shall have the meaning set forth in Section 4.8.



1.35"Term" shall have the meaning set forth in Section 10.1.

1.36"Territory" shall mean the entire world except Japan.

1.37"Third Party" shall mean a natural person, corporation, partnership, trust,
joint venture, governmental authority or other legal entity or organization
other than the Parties and/or their Affiliates.

ARTICLE 2—APPOINTMENT TO MARKET AND DISTRIBUTE

2.1Exclusive Appointment in the Territory.    As of the Effective Date and
subject to Section 2.4and Section 2.5 below, i-STAT hereby appoints Heska and
its Affiliates for the Term as i-STAT's exclusive distributor of Products in the
Field in the Territory, and Heska accepts such appointment. As exclusive
distributor in the Field in the Territory, Heska shall have the sole and
exclusive right to market, promote, Sell and distribute Products in the
Territory for use in the Field, which right shall operate to exclude all others,
including i-STAT, its Affiliates and all Third Parties; provided, however, that
i-STAT may maintain certain consultative and technical staff, at i-STAT's
expense, to assist Heska in connection with such marketing, promotion, sales and
distribution efforts, in accordance with Article 4. In furtherance of this
exclusive grant to Heska and its Affiliates, i-STAT hereby agrees to use its
commercially reasonable efforts to ensure that any Products Sold outside the
Field are not Sold directly or indirectly by i-STAT distributors to End Users.
Nothing contained in this Agreement shall limit or be interpreted to limit
i-STAT or i-STAT's Affiliates from directly selling products not listed on
Exhibit 1.29 in the Territory.

2.2Non-exclusive Appointment in Japan.    As of the Effective Date and subject
to Section 2.4 and Section 2.5 below, i-STAT hereby appoints Heska and its
Affiliates for the Term as i-STAT's non-exclusive distributor of Products in the
Field in Japan, and Heska accepts such appointment. Heska shall have the
non-exclusive right to market, promote, Sell and distribute Products in Japan
for use in the Field.

2.3Heska's Obligations.    Heska shall purchase Products for distribution and
Sale in the Field in the Territory exclusively from i-STAT. Heska shall
maintain, at its own expense, a commercially reasonable inventory of Products
for the Sale, promotion and delivery of the Products and for managing customer
satisfaction with the Products. Heska shall not promote, market or Sell any
Product for use outside the Field. Recognizing the end use of the Products in
healthcare, Heska shall not solicit or Sell any Product to an End User or other
Third Party (including a Dealer) that Heska has, or should have, reason to
believe will redistribute Products or otherwise direct Products for use to
customers outside the Field. Heska promptly shall take all reasonable actions to
prevent Sales of Products to customers, including Sales by Dealers, known or
identified by Heska to be outside the Field. Upon i-STAT's request, if and to
the extent Heska or its Dealers Sells Products to customers outside the Field,
Heska shall remit to i-STAT an amount equal to the difference between: (a) the
amount of sales billed by Heska from Sales of such Products (net of duties,
freight, replacements, returns, refunds and taxes); and (b) the Purchase Price
paid to i-STAT. The Cartridge units Sold outside the Field shall not be included
in Cartridge Purchases for the purpose of meeting the minimum purchase
requirements of Sections 2.4 and 2.5.

2.4Minimum Purchase Requirements during the Initial Term.    Subject to
Sections 2.6, 2.7 and 2.9, Cartridge Purchases shall be greater than or equal to
the Base Cartridge Target for each Contract Year during the Initial Term, which,
for purposes of this Agreement, shall be as set forth in the following
Table 2.4; provided, that Cartridge Sales shall be at least ninety-five percent
(95%) of Cartridge Purchases during such Contract Year.



Table 2.4

Contract Year


--------------------------------------------------------------------------------

  Base Cartridge Target

--------------------------------------------------------------------------------

Balance of 2004   [***] 2005   [***] 2006   [***] 2007   [***] 2008   [***] 2009
  [***]

For example, if Heska has 2007 Cartridge Purchases of [***] and 2007 Cartridge
Sales of [***], Heska shall have fulfilled the requirements of this Section 2.4
([***] Cartridge Purchases and Cartridge Sales are 95.3% Cartridge Purchases).
In a separate example, if Heska has 2007 Cartridge Purchases of [***] and 2007
Cartridge Sales of [***], Heska shall not have fulfilled the requirements of
this Section 2.4 (since Heska would have met the Cartridge Purchases
requirement, but would have Cartridge Purchases of 94.9% of Cartridge Sales,
less than the required 95%).

2.5Minimum Purchase Requirements during any Extension Term.    Subject to
Sections 2.6, 2.7 and 2.9, Cartridge Purchases shall be greater than or equal to
the Base Cartridge Target for each Contract Year during any Extension Term,
which for purposes of this Agreement, shall be calculated as set forth in the
following Table 2.5; provided, that Cartridge Sales shall be at least
ninety-five percent (95%) of Cartridge Purchases during such Contract Year.

Table 2.5

Contract Year


--------------------------------------------------------------------------------

  Base Cartridge Target

--------------------------------------------------------------------------------

n   (2009 Base Cartridge Target * [***]

For example, if the [***], then the 2010 Base Cartridge Target will be equal to
[***], calculated as follows: [***]. In this example, the 2011 Base Cartridge
Target will be equal to [***], calculated as follows: [***].

2.6Implications of Failure to Meet Minimum Purchase Requirements.    i-STAT's
sole remedy for Heska's failure to meet the Base Cartridge Target in
Sections 2.4 or 2.5 in any Contract Year shall be to terminate this Agreement
upon prior written notice to Heska as set forth in Section 2.13; provided,
however, that i-STAT shall meet with Heska to discuss under what terms and
conditions, if any, Heska may continue to distribute Products hereunder; and
provided, further, that such failure to meet the Base Cartridge Target shall not
be considered as a breach of this Agreement.

2.7Failure to Supply Minimum Purchase Requirements.    If during any Contract
Year, i-STAT is unable to supply Cartridges properly forecasted and ordered
hereunder pursuant to Article 3, the Base Cartridge Target for such Contract
Year shall be reduced by the number of such Cartridges ordered by Heska pursuant
to the terms of this Agreement and not supplied by i-STAT hereunder during such
Contract Year. i-STAT, shall consider in good faith the impact of a material
interruption in supply on Heska's ability to achieve future Base Cartridge
Targets in subsequent Contract Years and shall consider in good faith reasonable
adjustments to Base Cartridge Targets proposed by Heska for such subsequent
Contract Years; provided, however, that any decision regarding any reduction to
future Base Cartridge Targets shall be at i-STAT's sole discretion.

2.8Right of First Offer.    As long as Heska is i-STAT's exclusive distributor
of Products in the Field in the Territory, i-STAT shall, prior to offering any
other or new products to any Third Party for resale in the Field in the
Territory, first offer in writing (which for the purposes of this Section 2.8



may be by e-mail) to Heska the opportunity to negotiate with i-STAT in good
faith to include such products as a Product hereunder on such terms and
conditions as are mutually acceptable to the Parties.

2.9Discontinued Products.    i-STAT shall have the right to discontinue the
manufacture of any Product hereunder. If i-STAT, in its sole discretion, decides
to discontinue the manufacture of any Product, i-STAT shall: (a) provide written
notice to Heska as follows: (i) for Analyzers, upon twelve (12) months' prior
written notice; and (ii) for all other Products, upon one hundred eighty
(180) days' prior written notice; and (b) negotiate in good faith with Heska an
adjustment to the Base Cartridge Targets set forth in Sections 2.4 and 2.5;
provided, that no adjustment shall be made if a discontinued Product is replaced
by an equivalent Product at an equivalent price. If the Parties are unable to
agree on an adjustment, if any, to the Base Cartridge Targets as a result of
good faith negotiations under clause (b) of the preceding sentence, they will
follow the procedures set forth in Section 11.9 to establish an adjustment, if
any. i-STAT may materially alter the performance of any or all of the Products
upon ninety (90) days' prior written notice to Heska. i-STAT shall use
commercially reasonable efforts to provide to Heska reasonable quantities of
repair and/or replacement parts, on an as needed basis, for Analyzers for at
least three (3) years from the date of discontinuance of manufacture or sale of
Analyzers or introduction of a materially altered Product for which parts are
not interchangeable. i-STAT also shall use commercially reasonable efforts to
consult with Heska prior to any discontinuance of the manufacture of any Product
or material alteration of any Product where such alteration, in i-STAT's
reasonable opinion, would impact applicable regulatory approvals of Heska and /
or marketing of the Products by Heska.

2.10Selling Price.    Heska, in its sole discretion, shall determine the final
sales price of Products Sold by Heska to Third Parties in the Field in the
Territory, and no other term or provision in this Agreement shall be interpreted
or deemed to provide i-STAT with any right to determine the final sales price of
Products Sold by Heska hereunder. Heska or its appointed Dealers solely shall be
responsible for seeking and obtaining all pricing approvals from all applicable
authorities in those countries in the Territory where Heska is distributing
Products in the Field.

2.11Heska's Sales Efforts.    Heska shall use commercially reasonable efforts to
offer for Sale, Sell, have Sold, use, have used, market, have marketed,
distribute, have distributed and import Products in the Field in the Territory,
as more fully set forth in Article 4.

2.12Appointment of Dealers.    Heska shall have the right to appoint Dealers for
the sale of the Products in the Field in the Territory. Heska agrees that, if it
enters into an agreement or arrangement with any Dealer to allow such Dealer to
offer for Sale, Sell, have Sold, use, have used, market, have marketed,
distribute, have distributed, import and have imported Products in the Field in
any country or region of the Territory, Heska shall restrict such Dealer's
activities to sales of Products in the Field for use in the Field by
affirmatively restricting the Dealer from reselling Products to Third Parties
outside the Field. Heska shall name i-STAT as the "third party beneficiary" for
the purposes of enforcing this provision in any agreement or arrangement with a
Third Party for Sale of Products in the Field.

2.13Termination Notice Provisions.    In the event that i-STAT exercises its
right to terminate this Agreement in any given Contract Year for failure to meet
the Base Cartridge Target in such Contract Year pursuant to Section 2.6, such
termination shall be effective upon expiration of the Notice Period, determined
as follows:

(a)Six (6) months if [***];

(b)Twelve (12) months if [***];

(c)Eighteen (18) months if [***];



(d)Twenty-four (24) months if [***]; or

(e)Thirty-six (36) months if [***].

In order to terminate the Agreement pursuant to Section 2.6, i-STAT must give
written notice during the Notice Date Time. Upon receipt of written notice,
Heska's distributorship rights in the Field in the Territory shall become
non-exclusive and remain non-exclusive throughout the Notice Period.

For example, Heska has [***], Heska receives written notice of termination from
i-STAT on January 15, 2008 and the Parties meet to discuss this situation on
February 1, 2008 but cannot agree on amended terms under which Heska would
continue to distribute Products. Pursuant to Sections 1.8 and 1.27, [***], which
under Section 2.13, results in a Notice Period of twenty-four (24) months. Thus,
in this example, the Agreement would terminate on January 15, 2010.

2.14Most Favored Pricing.    If, during any time period in which Heska is a
non-exclusive distributor hereunder (including any time period set forth in
Section 2.13), i-STAT shall sell Products in the Field in the Territory to any
other distributor, dealer or Third Party at a price lower than the Purchase
Price then paid by Heska hereunder (the "Most Favored Price"), then i-STAT shall
give Heska prior written notice of the Most Favored Price and the period it is
to be in effect and Heska shall be entitled to such Most Favored Price for such
Product for so long as such lower price is in effect for any other distributor,
dealer or Third Party in the Field in the Territory.

2.15Restoration of Exclusivity and Cancellation of Termination.    If, following
any Contract Year in which Cartridge Purchases were less than the Base Cartridge
Target, Heska's Cartridge Purchases for the subsequent Contract Year are equal
to or greater than Base Cartridge Target for the subsequent Contract Year,
i-STAT shall consider in good faith restoring exclusivity to Heska as described
in Section 2.1 and canceling the notice of termination previously sent to Heska;
provided, however, that such restoration of exclusivity shall be only to the
extent i-STAT has not made alternative contractual arrangements that would
preclude restoring Heska's exclusivity in any part of the Territory.

2.16Competitive Products.    In furtherance of its duties and in recognition of
the unique healthcare and related responsibilities in connection with the
distribution of the Products, during the Term Heska shall not anywhere in the
Territory promote, market, distribute or Sell any hand held device performing
any tests performed by the Products, including new Products, if any, added to
this Agreement pursuant to the terms and conditions set forth in this Agreement.
Heska shall exclusively use the i-STAT control products set forth on
Exhibit 1.29 unless i-STAT gives prior written approval for substitution.

2.17EU Commission Directive.    In accordance with the EU Commission Directive
on Vertical Agreements, the covenant not to sell competitive products set forth
in Section 2.16 for countries in the European Union ("EU") shall be for no
longer than five (5) years after the Effective Date. Heska agrees that if Heska
has maintained exclusivity as set forth in Sections 2.4 and 2.5 during the Term,
that Heska will meet with i-STAT to negotiate in good faith the terms, if any,
under which the covenant not to sell competitive products in the EU may be
extended (if any).

ARTICLE 3—MANUFACTURE, SUPPLY AND DELIVERY OF PRODUCTS

3.1Manufacture, Sale and Purchase of Products.    During the Term, i-STAT shall
use commercially reasonable efforts to manufacture or have manufactured,
release, sell and deliver to Heska those units of Products as are consistent
with the forecasting process, lead times and terms and conditions of this
Agreement and as are ordered by Heska hereunder. i-STAT shall manufacture or
have manufactured, release, sell and deliver each such Product in accordance
with each Product's Specifications and all applicable rules and regulations
applicable to the manufacture or sale of



Products in the Territory in the Field, including as applicable, those rules and
regulations of the FDA, including QSRs (including applicable cGMPs), and in
accordance with all other applicable laws and regulations of countries in which
Heska sells Products.

3.2Rolling Forecasts.    Thirty (30) days after the Effective Date, Heska shall
provide i-STAT with a monthly forecast of its requirements of the Products for
the first full Contract Year. On or before the fifth (5th) day prior to the
beginning of each subsequent calendar month during the Term, Heska shall provide
i-STAT with a rolling 12-month forecast, the first three (3) months of which
will be firm purchase orders binding on Heska, the last nine (9) months of each
shall consist of Heska's best estimate forecast of its requirements of Products.

3.3Product Orders.    Heska shall order Products on purchase orders consistent
with the process set forth in Section 3.2. All purchase order forms shall
specify the quantities of each Product ordered, requested delivery dates, the
identity of Products ordered, Product price, and delivery and shipping
instructions including carrier selected. All orders will be governed by the
terms of this Agreement. To the extent that any purchase order, confirmation of
acceptance or other document contains terms in conflict with, or in addition to,
the terms of this Agreement, such conflicting or additional terms shall not be
binding on the Parties unless agreed upon in advance by the Parties.

3.4Acceptance of Purchase Orders.    i-STAT shall within five (5) Business Days
notify Heska of any purchase order (or partial purchase order) accepted,
rejected, or delayed, and the reason for any such rejection or delay. No
purchase order shall be binding upon i-STAT until accepted by i-STAT. Purchase
orders not rejected within five (5) Business Days shall be deemed accepted.
Heska may not modify any purchase order after its acceptance by i-STAT without
i-STAT's prior consent. All purchase orders shall provide i-STAT with no less
than ninety (90) days notice to the requested shipping date from i-STAT after
receipt of the purchase order. Heska understands and agrees that optimum dating
of Products shipped cannot be assured for Products shipped in connection with
purchase orders placed less than ninety (90) days prior to the requested
shipment date of Product from i-STAT.

3.5Firm Order Changes.    If, before submitting a purchase order form to i-STAT,
Heska requests an increase to binding forecasts for the three (3) month firm
forecast timeframe and such increase is no more than one hundred twenty percent
(120%) of the amount of Products (on a Product-by-Product basis) originally
reflected in forecasts, i-STAT shall use commercially reasonable efforts to
accommodate such increases within reasonable manufacturing capabilities and
efficiencies, taking into account other orders and forecasts. If such increases
reflects an increase of more than one hundred twenty percent (120%) of the
amount of Products (on a Product-by-Product basis) originally reflected in
Heska's binding forecasts, i-STAT shall advise Heska of any additional costs
associated with manufacturing such increased number of Products in such
timeframe, and if Heska indicates to i-STAT that i-STAT should proceed to
manufacture such increased amount of Products, i-STAT shall use reasonable
commercial efforts to manufacture such increased number of Products, and Heska
shall bear all costs reasonably associated with such manufacturing increases.
Such payments shall be payable within thirty (30) days of receipt of i-STAT's
invoice for such charges.

3.6Purchase Prices.    Purchase Prices for the Products are listed on
Exhibit 1.29.

3.6.1Rebates.    [***]

3.6.2Pricing Adjustments.    At the end of the Initial Term and each Extension
Term thereafter, Purchase Prices may be adjusted at i-STAT's sole discretion for
inflationary increases in production costs. Such increase shall be at the rate
of increase in the U.S. PPI (Producer Price Index) since the Effective Date of
the Agreement for the Initial Term or since the last inflationary adjustment for
each Extension Term.





3.6.3Increased Manufacturing Costs.    If i-STAT experiences an increase in
Product manufacturing costs that exceed ten percent (10%) for any Product during
any Contract Year, i-STAT and Heska shall meet and negotiate in good faith to
determine whether an adjustment to the Purchase Price for that Product is
appropriate in the circumstances.

3.6.4Taxes.    All Purchase Prices for Product are calculated for delivery as
set forth in Section 3.7. The Purchase Prices do not include insurance, freight,
customs, duties, taxes, any foreign, federal, state or local taxes that may be
applicable to Products including, without limitation, sales, excise,
value-added, withholding, and other taxes other than taxes based upon i-STAT's
net income and other similar charges. Customs duties and charges, if any, shall
be borne by Heska. Any and all export and import licenses or approvals shall be
obtained by Heska at its expense. When i-STAT has the legal obligation to
collect such taxes, the appropriate amount shall be added to Heska's invoice and
paid by Heska unless Heska provides i-STAT with a valid tax exemption
certificate authorized by the appropriate taxing authority.



3.7Delivery of Product.    

3.7.1Delivery; Determination of Method of Transportation.    Products shall be
delivered FCA (Incoterms 2000) i-STAT's U.S. warehouse or other i-STAT
warehouse. The method of transportation of the Products, shipping destination
and the carrier selected shall be as specified by Heska in its purchase orders.

3.7.2Risk of Loss.    Risk of loss for Products shall pass to Heska, FCA
(Incoterms 2000) i-STAT's warehouse site.

3.7.3Title.    Title shall pass to Heska when Products are transferred to
Heska's designated courier at i-STAT's warehouse site.

3.8Payments Due; Credit Limits.    All payments due and payable hereunder shall
be made by check or wire transfer within thirty (30) days from the date of the
invoice. All payments shall be made without set-off or counterclaim and free and
clear of and without deduction for any other charges of any kind. The invoiced
amount shall be paid by Heska to i-STAT by: (a) wire transfer to the bank listed
on Exhibit 3.8 or otherwise specified by i-STAT, or (b) certified bankers check.
i-STAT reserves the right to change the payment or credit terms at any time upon
ninety (90) days' prior notice to Heska. Any invoiced amount not received within
thirty (30) days of the date the payment was due shall be subject to a service
charge of the lesser of one and one-half percent (1.5%) per month or the maximum
rate permitted by law. All exchange, interest, banking collection and other
charges shall be at Heska's expense. Decreases in Heska's credit limit will be
based on i-STAT's evaluation of Heska's financial performance over the previous
six (6) months and/or Heska's payment history with i-STAT over the past
immediate twelve (12) months. If Heska disagrees with any notice of a change in
payment terms or decrease in credit limit, Heska may dispute the decision with
the President of Abbott's Point of Care business and discuss options for
resolution. The resolution to the disputed decrease in credit limit shall be at
the sole discretion of the President of Abbott Point of Care division. If Heska
believes the resolution reached by the President of Abbott Point of Care is
inequitable, Heska may enter into alternative dispute resolution with i-STAT.
Notwithstanding anything in this Agreement or any exhibit attached hereto to the
contrary: (y) all costs for Heska and i-STAT associated with such alternative
dispute resolution shall be borne solely by Heska, regardless of the decision by
the neutral in the alternative dispute resolution process; and (z) such
alternative dispute resolution, if requested by Heska for this issue, shall be
only for this specific issue, and no other issue shall be added to the process.

3.9Currency Basis.    All prices including Product Prices for Products and
payments therefor shall be in U.S. dollars.



3.10Acceptance of Product.    Heska shall not be obligated to accept any Product
that does not meet the applicable i-STAT specifications as set forth in the
Analyzer's operators' manuals, or the Cartridges' product inserts, if any, as
registered in the Territory. i-STAT shall provide Heska with thirty (30) days'
advance notice of a change or issuance of new Analyzer operator manuals or
Cartridge product inserts. Heska shall inspect all Products upon delivery in a
commercially reasonable manner. Failure by Heska to give notice of defective or
damaged Product within the time periods specified in Section 3.11 shall be
deemed a waiver of i-STAT's obligations as stated herein, with respect to such
defect or damage only.

3.11Defective and Improper Delivery; Product Returns.    If Heska or a Dealer or
End User claims that: (a) any Product shipped directly by i-STAT hereunder was
damaged in transit to the End User; (b) incorrect Product was shipped; or
(c) that there was a shortage in the shipment, and notice in writing of such
damage, incorrect shipment or shortage is provided to i-STAT within thirty
(30) days of receipt of the shipment by the End User then, upon receipt of such
notice, i-STAT's sole obligation shall be to either replace any damaged or
incorrectly shipped Product, make up any shortfall or refund any Purchase Price
paid by Heska, at i-STAT's option. If any Product is claimed by Heska, a Dealer
or End User to be defective and i-STAT is notified in writing of such defect
within thirty (30) days of receipt of the Product by the End User or, in the
case of a latent defect, i-STAT is notified in writing within fifteen (15) days
of discovery of such latent defect within the warranty period stated in
Section 7.2, then i-STAT's sole obligation shall be to either repair of replace
any Product found by i-STAT to be defective. If Heska claims a credit pursuant
to this Section 3.11, such claim shall be accompanied by the original invoice
issued by Heska to the End User or Dealer returning the Product. Upon request by
i-STAT, Heska shall deliver to i-STAT, at Heska's cost, any returned Product
with regard to which the credit is claimed. i-STAT solely shall determine in
good faith the amount of any credit due Heska, if any, and to the extent any
returned Product is defective, reimburse Heska for reasonable freight expenses
directly related to delivering said Product to i-STAT. In the event that i-STAT
issues a Product recall and requests that Heska return Products to i-STAT as a
result of such recall, i-STAT shall reimburse Heska for reasonable freight
expenses directly related to such recall. There will be no Product returns
accepted except as set forth in this Section 3.11.

ARTICLE 4. MARKETING OF PRODUCTS

4.1Marketing.    Heska shall, at its own expense, use commercially reasonable
efforts to market and promote the Products in the Territory. Heska's promotional
activities shall include, but shall not be not limited to: (a) including the
Products in its appropriate catalogs, promotional mailings and like
publications, (b) developing, preparing and placing advertising concerning the
Products in appropriate media or through appropriate direct mail; (c) exhibiting
the Products at appropriate trade shows and exhibitions, (d) conducting
appropriate market research as it deems necessary or desirable; and
(e) rendering other services customarily rendered by a distributor of veterinary
medical products; provided, that by October 31 of each Contract Year, Heska
shall provide i-STAT with a list of all proposed trade shows and exhibitions
that it plans to attend in the next Contract Year. Heska may develop printed
sales and promotional materials relating to the Products in the local language
at its own expense. Heska shall provide such materials, if any, which have not
been previously approved to i-STAT for i-STAT's review and approval, which
approval shall not be unreasonably delayed or withheld. i-STAT shall review such
materials within fifteen (15) Business Days, and i-STAT's failure to object to
any materials within such fifteen (15) Business Days of sending shall be deemed
approval. If i-STAT objects to the material, Heska shall modify such materials
accordingly.

4.2Catalogs, Bulletins.    At Heska's written request, i-STAT shall provide
Heska with reasonable quantities of brochures, instructional material,
advertising literature and other relevant Technical



Documentation regarding the Products, at no charge to Heska. Such documents
shall be in the English language, and may be in other languages to the extent
already available. Heska, at its own cost, may provide a translation of the
documents into the local language. Such translations shall be made available to
i-STAT for review and comment before dissemination.

4.3Follow-up Training.    At Heska's reasonable written request, i-STAT shall
provide follow-up training, as mutually agreed by the Parties, at Heska's
facility. i-STAT shall pay for its employees' salaries and their travel and
travel-related expenses, including meals, lodging and other living expenses. For
training situations not covered by this Section 4.3, the Parties shall discuss
how to equitably share the travel and related expenses.

4.4Strategy Meetings.    Periodically during the Term (but not less than once
per Contract Year) while Heska is the exclusive distributor of Products in the
Field in the Territory, Heska and i-STAT shall review topics which may include
Heska's marketing and selling strategy, training of End Users, inventory, and
other practices with a view toward maximizing End Users' use of and satisfaction
with Products.

4.5Quality Assurance Audit.    Heska agrees that upon a minimum fifteen
(15) days notice from i-STAT, representatives of i-STAT, during normal business
hours, shall be permitted to visit all locations where Heska maintains inventory
of Products to conduct a quality assurance audit of such facilities and/or an
on-site surveillance of the inventory storage tracking. i-STAT shall have the
right during reasonable business hours, to inspect the books and records of
Heska relating to Product complaint documentation. In the event that an audit
reveals items that i-STAT determines should be corrected by Heska, i-STAT shall
provide, in writing, within thirty (30) days of such audit, a list of such items
and any proposed corrective action to be taken by Heska. Heska shall respond
within fifteen (15) days of receiving i-STAT's notification of the corrective
action to be taken and an estimated completion date. If the parties disagree as
to whether corrective action is necessary, the matter shall be resolved in
accordance with the alternative dispute resolution procedures set forth in
Section 11.9.

4.6Sales Personnel.    Heska, at its sole cost and expense, shall engage,
compensate, supervise, train and maintain such competent, qualified personnel as
may be reasonably required to, deliver, promote, market, sell, distribute,
provide technical service and support for the Products, and End User complaint
handling in the Territory.

4.7Training For Heska and End Users.    i-STAT shall provide Heska personnel
such training, at i-STAT's expense, as Heska may request in writing and that
i-STAT, at its sole discretion, deems reasonable. Notwithstanding the above, all
expenses incurred by Heska's personnel in connection with such training,
including without limitation, travel and other per diem expenses shall be borne
by Heska. Heska, at its own cost, shall provide adequate Product training for
its End User's on the use and storage of the Products. Heska, prior to shipment
of Products to an End User, shall provide to each such End User Product storage
and use instructions, and shall provide its End Users with commercially
reasonable training and support within two (2) months after delivery of the
first shipment of Products to an End User. Heska shall use commercially
reasonable efforts to ensure that all introductory training is made available to
End Users within the first week after receipt of Analyzers and Cartridges. Heska
shall, in its discretion, make appropriate use of training materials and
Technical Documentation supplied by i-STAT.

4.8Technical Support.    Heska agrees to be responsible as the first point of
contact for technical support with the End User. Heska will further provide
technical support on the usage of Products by the End Users based upon
information supplied by i-STAT, at no cost to i-STAT. The term "Technical
Support" shall mean, without limitation, problem resolution, explanation of
functionality and collection of incident reports. i-STAT will provide technical
service support to Heska as i-STAT deems reasonably necessary, but not to any
Dealers appointed by Heska.



4.9Modified and New Products.    Heska agrees to provide timely comprehensive
information to its Dealers or End Users, as appropriate, with respect to newly
available Products, discontinuance of Products and changes in existing Products,
including, but not limited to, performance specification changes and required
software upgrades in Analyzers (which may or may not be coupled to specific lots
of Cartridges). Heska agrees to use commercially reasonable efforts, which shall
depend on the circumstance involved and whether the End User is utilizing
Products, to ensure that each End User in the Territory makes any such
performance specification changes and software upgrades in a timely manner.

4.10Counterfeit Products.    If Heska is offered the opportunity to purchase or
otherwise becomes aware of any counterfeit products similar in look and/or
function to Analyzer or Cartridge Products (as listed on Exhibit 1.29)
manufactured by an entity other than i-STAT ("Counterfeit Products"), Heska
shall promptly notify i-STAT thereof. Heska covenants and agrees not to purchase
any Counterfeit Products, and the failure of Heska to comply with the foregoing
covenant and agreement shall constitute grounds for immediate termination of
this Agreement by written notice to such effect sent by i-STAT. Such termination
of this Agreement shall be effective as of the date of receipt of any such
notice by Heska. In addition, Heska acknowledges that its purchase of
Counterfeit Products will cause i-STAT irreparable harm and that i-STAT shall
have the right to equitable and injunctive relief, in addition to money damages,
in the case of such action by Heska. i-STAT acknowledges and agrees that
Counterfeit Products do not include, and Heska shall be permitted to sell and/or
license in the Field, any products that Heska offers to Heska's End Users that
would allow Heska's End Users to print test results from an Analyzer on standard
sized paper and combine such results with test results from other diagnostic
products Heska sells in the Field.

4.11Inventory Levels.    Heska shall maintain a commercially reasonable supply
of Product to meet the demands of End Users, taking into account the order and
shipping lead times set forth in this Agreement.

4.12Warranty Services.    Heska shall provide a technical liaison and assistance
to End Users for warranty service of the Products, at no cost to i-STAT or the
End Users. In addition, at the written request of i-STAT, Heska shall perform
certain warranty repairs during the term of the warranty, which shall be billed
to and paid by i-STAT at mutually agreed upon labor rates.

4.13Books and Records.    Heska shall maintain books and records in keeping with
standard industry practice regarding the performance of its obligations
hereunder including monthly Cartridge unit Sales to Dealers and End Users that
Heska Sells to directly, aggregated monthly in each country or region, and shall
retain such records during the Term and for three (3) years thereafter. Heska
shall provide to i-STAT annually within thirty (30) days following the end of
each Contract Year, a report that provides Cartridge unit Sales to Dealers and
End Users that Heska Sells to directly, aggregated monthly in each country or
region, and the calculation of the percentage of Cartridges Sold to customers by
country or region, beginning with the first report of Contract Year 2005. Such
books and records shall be in accordance with generally accepted accounting
principles reflecting each Product's unit Sales and per country or region in the
Territory. Upon thirty (30) days' prior written notice to Heska (but not more
frequently than once in any Contract Year, unless there is a dispute, then as
frequently as is necessary), Heska's books and records relating to the matters
described herein shall be open for inspection. To conduct such inspection,
i-STAT shall retain, at its own expense, an independent certified public
accountant reasonably acceptable to Heska. Such examination shall occur at
Heska's principal place of business during normal business hours for the sole
purpose of verifying the accuracy of such calculations. Such independent
accountant shall be required to execute a mutually acceptable confidentiality
agreement and shall report to i-STAT only the amount of any discrepancy, if any,
in the calculations. Such examination rights may be exercised by the Parties
only with respect to records for the then-current Contract Year and the
immediately prior Contract Year. i-STAT shall bear the cost of such audit,
unless the audit reveals



an underreporting of unit Sales of greater than one percent (1%) or a value of
Ten Thousand US Dollars (US $10,000) (whichever is the greater), in which case
Heska shall reimburse i-STAT for its reasonable expenses incurred in connection
with such audit.

4.14Corrupt Practices.    Heska shall not use any compensation hereunder as
payment to any government official or employee of any country in the Territory
for the purpose of influencing such person's decisions or actions regarding the
Products.

ARTICLE 5. INTELLECTUAL PROPERTY RIGHTS

5.1i-STAT Markings.    Heska shall not omit or alter patent numbers, trade names
or trademarks, numbers or series or any other i-STAT markings affixed on the
Products obtained from i-STAT or alter Product labeling. Heska shall, however,
be entitled to mark the Products with its trademark or trade name in prominent
place, subject to i-STAT's prior written consent, not to be unreasonably
withheld. Heska is not authorized to use the trademark and trade name "i-STAT"
or any other trademark or trade name of i-STAT in any manner except to indicate
that i-STAT is the manufacturer of the Products and, consistent with the
provisions of Section 5.2 and during the Term of this Agreement and only in the
Field in the Territory, that Heska is an independent distributor for i-STAT and
is selling i-STAT's Products. Heska shall acquire no rights in the i-STAT
trademark and trade name, or any other trademark owned by i-STAT.

5.2Use of Trademarks and Tradenames.    i-STAT hereby authorizes Heska to use,
on a nonexclusive basis for the Term, without cost to Heska other than payment
for the Products, the trademark "i-STAT" and any other trademarks, service marks
or tradenames used by i-STAT to identify the Products (the "Marks"), solely to
identify i-STAT as the manufacturer of the Products and for Heska's distribution
of Products and related performance under this Agreement. The Marks and the
goodwill associated therewith are and shall remain the exclusive property of
i-STAT. Heska shall not: (a) use the Marks as part of any composite mark
including any elements not approved in advance in writing by i-STAT;
(b) challenge the validity or enforceability of the Marks (unless such
restriction is illegal); (c) acquire any proprietary rights in the Marks by
reason of any activities under this Agreement or otherwise. All uses of the
Marks by Heska and any additional goodwill created thereby shall inure to the
exclusive benefit of i-STAT. i-STAT, at all times during the Term on reasonable
notice, shall have the right to inspect the materials and services on or in
connection with which the Marks are used in order to assure i-STAT that its
quality standards relating to the Products and Heska's servicing and other
Mark-pertinent provisions of this Agreement are being observed. If at any time
i-STAT shall reasonably object to any use to which the Marks are put, Heska
shall promptly cease any such use.

5.3License to Use Computer Software.    All software, on whatever media and in
whatever form, i-STAT shall deliver to Heska hereunder (the "Software") is and
shall remain the property of i-STAT and its suppliers and licensors thereof and
shall only be used in accordance with the terms of this Agreement and any End
User License Agreements (each, a "EULA") distributed therewith. Software
contains copyrighted and proprietary trade secrets of i-STAT (and its suppliers
and licensors), and Heska shall keep the Software in confidence. Heska shall not
copy, use or disassemble the Software unless agreed by i-STAT. Heska shall have
the right to reproduce Software only for: (a) one backup/archival copy; and
(b) installation on and use with equipment designated by i-STAT as suitable
therefor and for use solely with the Products distributed by Heska. Heska shall
reproduce the copyright and other proprietary notices of i-STAT and Third
Parties present in the Software delivered to Heska. Heska's license to use and
distribute the Software shall terminate on the earlier of: (w) termination of
this Agreement; (x) discontinuance of use of the designated equipment for the
Software; (y) discontinuance of payment of periodic license and maintenance
fees, if any; or (z) breach by Heska of any of the above given terms; provided,
that End Users' license rights shall continue in accordance with each EULA. All
copies



of Software with respect to which the license hereunder is terminated shall be
returned to i-STAT within thirty (30) days after such termination. Heska shall
deliver to each End User a copy of i-STAT's EULA, which shall inform them that
such Software is and shall remain the property of i-STAT and its suppliers and
licensors. Copies of the translated materials shall be provided by Heska to
i-STAT for inclusion in the technical file before any CE marked Product is
distributed in Heska's territory in the Field.

ARTICLE 6. REGULATORY MATTERS

6.1Regulatory Compliance.    Heska shall advise i-STAT promptly of all
government regulations outside of the United States affecting the importation,
use, Sale, record maintenance and disposal of the Products, and shall be
responsible for compliance therewith. Without limiting the foregoing, Heska
shall obtain from competent governmental authorities outside the United States
such import permits, licenses, exemptions from customs duties and governmental
approvals and consents required in connection with the execution and performance
of this Agreement. All governmental permits, registrations, licenses, exemptions
and consents outside the United States specifically relating to Products shall
be sought, where applicable and where possible, in the name of and shall, at the
end of the Term, be the exclusive property of i-STAT. Heska shall not take any
action which would, or fail to take any action where such failure would,
directly or indirectly result in or constitute a violation by Heska of any
applicable law, treaty, ruling or regulation in the Territory relating to the
Products, including, without limitation, laws and regulations relating to the
export, resale and distribution of the Products and laws and regulations
requiring the reporting of adverse medical events to government authorities in
the Territory. When needed for sales or regulatory compliance purposes, Heska
shall provide at Heska's expense any additional translations of labels,
labeling, and instructions consistent with the regulatory requirements of the
competent authority in each country of the Territory and shall ensure that all
users are provided with such translated materials.

6.2Compliance with U.S. Regulations.    Heska understands and acknowledges that
i-STAT is subject to regulation by agencies of the U.S. Government, including
but not limited to, the U.S. Department of Treasury which prohibit the sale,
export or diversion of products and technology to certain countries ("Prohibited
Countries"), which countries, as of the Effective Date, are Iran, Sudan and
Cuba. Heska hereby warrants that it shall not Sell, directly or indirectly, any
Products to Dealers or End Users which it knows or reasonably should know will
resell or export the Product to Third Parties in Prohibited Countries.
Furthermore, any and all obligations of i-STAT to provide the Products, as well
as any other technical information and assistance, is subject to United States
laws and regulations which govern the license and delivery of technology and
products abroad by persons subject to the jurisdiction of the United States,
including without limitation the Export Administration Act of 1979, as amended,
any successor legislation, and the Export Administration Regulations issued by
the Department of Commerce, Bureau of Industry and Security. Heska agrees to
cooperate with i-STAT in order to maintain compliance with the applicable export
regulations.

6.3Notice of Certain Events; Adverse Event Reporting.    Each Party shall
promptly notify the other after it becomes aware of any of the following events:
alleged infringement of the Trademarks or patents applicable to a Product by any
third party; alleged infringement of the trademark, patent or proprietary rights
of others in connection with actions taken hereunder; liability claims relating
to a Product and any other event that may reasonably be expected to have a
material adverse effect upon the sale or distribution of a Product in the
Territory.

6.4Product Changes; Labeling.    Heska may affix its label on catalogs and
Products being distributed by Heska in the Field in the Territory during the
Term; provided, i-STAT shall have been provided with a catalog and a photograph
of each Product with Heska's label affixed in the same manner in



which the Products will be distributed and shall have approved such label, such
approval not to be unreasonably withheld and such approval not required for
Products being sold with the Heska label affixed as of the Effective Date. If
i-STAT shall reasonably object to the manner in which such label is affixed,
Heska shall promptly cease any such use and change its use to comply with the
i-STAT's requirements. Heska shall bear the cost of packaging and labeling
changes requested by Heska and approved by i-STAT.

6.5Traceability.    i-STAT and Heska shall each maintain such traceability
records with respect to the Product as shall be necessary to comply with
applicable laws and local "Good Manufacturing Practices" regulations.

6.6Reliability Reporting.    Each Party shall promptly report in writing to the
other any substantial failure of the Product, material change in the
statistically demonstrated reliability of the Product or other material
information relevant to the reliability of a Product of which such Party becomes
aware.

6.7Recall or Advisory Actions.    If either Party proposes to recall a Product
or issue an advisory letter regarding reliability of or defects in a Product,
then such Party shall first notify the other in writing or by telecommunication
in a timely manner prior to making such recall or issuing such advisory letter.
Each Party shall endeavor to reach an Agreement with the other regarding the
manner, text and timing of any publicity to be given such matters in time to
comply with any applicable regulatory requirements, but such Agreement shall not
be a precondition to any action that a Party deems necessary to protect users of
a Product or to comply with any applicable governmental orders. In the event
i-STAT should request Heska to recall a Product, Heska shall take all
appropriate actions to recall such Product. i-STAT shall bear the expenses of
any recall requested by it or resulting from defective manufacture, or packaging
by i-STAT. Heska shall bear the expenses of any recall resulting from improper
storage, handling or delivery by Heska. In cases where the recall is unrelated
to any fault of either Party, the expense of the recall shall be borne by the
Parties equally. For the purposes of this Agreement, expenses of recall include,
without limitation, the expense of notification and destruction or return of the
recalled Product, but not the expense or service fees associated with salesmen's
time which shall be borne by Heska.

6.8Translation of Technical Documents.    Consistent with Section 4.2, as
required by local regulatory laws or regulations, Heska shall translate
Technical Documents into the local language(s) of End Users and shall revise
such translation in accordance with the changes to the Technical Documents that
may be made from time to time by i-STAT. Such translation shall at a minimum
meet all regulatory requirements of the Territory and be of a standard deemed
appropriate for veterinary products and comparable with that provided for other
products sold into the animal health care market in the Territory. Heska will
provide any documents translated into the local language to i-STAT for review
and shall revise such translation according to i-STAT's comments.

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

7.1Product Warranty to End Users.    Heska shall pass through to End Users
i-STAT's standard written limited warranty for all Products. Heska shall not
alter or expand such warranty; provided, however, that nothing in this Agreement
limits Heska's ability to provide its own warranty on any of the Products to its
End Users (an "Extended Warranty") so long as Heska is responsible for
satisfying any obligations under such Extended Warranty.

7.2Warranty.    i-STAT shall extend to Heska and to Heska's Dealers or End Users
standard product warranties, as modified from time to time upon thirty (30) days
prior written notice to Heska, the current version of which is attached as
Exhibit 7.2; provided, however, that any modification to any such product
warranties shall apply only to Products the Sales of which are made after the
effective date of such product warranties.



7.3Heska's Warranty.    Heska represents and warrants that it has obtained or
will obtain all required approvals of local governments in connection with this
Agreement.

7.4Disclaimer of Warranties.    EXCEPT FOR THE LIMITED WARRANTIES PROVIDED IN
SECTIONS 7.1 AND 7.2, i-STAT MAKES NO OTHER REPRESENTATIONS OR WARRANTIES OF ANY
KIND, AND THE WARRANTIES OF i-STAT ARE IN LIEU OF ALL OTHER WARRANTIES,
INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR OF NONINFRINGEMENT OF ANY THIRD PARTY PATENTS,
COPYRIGHTS OR MARKS. EXCEPT FOR THE WARRANTY PROVIDED FOR IN SECTIONS 7.1 AND
7.2, i-STAT MAKES NO WARRANTY OF ANY KIND TO END USERS OF HESKA HEREUNDER.

ARTICLE 8. INDEMNIFICATION

8.1Indemnification by Each Party.    During the Term and for two (2) years
thereafter, i-STAT and Heska shall each at all times indemnify and hold the
other Party and their respective Affiliates, stockholders, directors, officers,
employees and agents harmless from and against all liabilities, losses, claims,
damages and expenses, including reasonable attorneys' fees and disbursements
("Claims"), to the extent that such arise out of or are in connection with a
breach of any covenant, agreement, warranty or representation made by it herein;
provided, however, that i-STAT shall not hold Heska and its respective
Affiliates, stockholders, directors, officers, employees and agents harmless to
the extent that such Claims arise out of or are in connection with a breach of
any covenant, agreement, warranty or representation made by Heska regarding the
Products (including but not limited to any Extended Warranty). In the event of
any Third Party action, the indemnified Party shall have the right to
participate in the defense, at its own expense, with counsel of its own
choosing.

8.2Indemnification by Heska.    Heska shall indemnify i-STAT against all claims,
losses, damages, liabilities and expenses, including reasonable attorneys' fees
and disbursements, incurred by i-STAT arising with respect to the sale,
distribution or use of a Product to the extent caused by any action or omission
of Heska or its stockholders, directors, officers, employees or agents. Heska
shall indemnify, defend and hold i-STAT harmless against all claims,
liabilities, costs and expenses (including the reasonable fees of attorneys and
other professionals) incurred by, or threatened against, i-STAT in connection
with any representation or warranty by Heska (including any Extended Warranty of
the Products provided by Heska) or Heska's personnel inconsistent with: (a) the
foregoing limited warranty and disclaimer of i-STAT; or (b) publications of
i-STAT concerning the Products.

8.3Infringement Indemnification by i-STAT.    i-STAT shall indemnify Heska
against all claims, losses, damages, liabilities and expenses, including
reasonable attorneys' fees and disbursements, incurred by Heska arising with
respect to, out of or in connection with any claim that the Products or the
Software infringe any copyright, patent, trade secret, trademark, or other
proprietary right of any third party; provided that i-STAT is notified promptly
in writing of the claim and Heska provides reasonable assistance in the
settlement or defense of such claim; provided, that Product or Software are not
altered by Heska except as specifically directed by i-STAT. If a Product or
Software is held to constitute an infringement and its use as contemplated by
this Agreement is enjoined or threatened to be enjoined, i-STAT shall at its
option and expense: (a) procure for Heska the right to continue to Sell and
distribute the Products or the Software; (b) replace or modify the Products or
the Software with a version that is non-infringing; or (c) discontinue
manufacture and/or sales of the Product in affected countries. In the event that
i-STAT discontinues the manufacture and/or sale of a Product pursuant to this
Section 8.3 in any affected country, such discontinuance shall not be considered
a breach of this Agreement, and the Parties shall negotiate in good faith an
adjustment, if any, to the Base Cartridge Targets set forth in



Sections 2.4 and 2.5. If the Parties are unable to agree on an adjustment, if
any, to the Base Cartridge Targets as a result of good faith negotiations under
the preceding sentence, they will follow the procedures set forth in
Section 11.9 to establish an adjustment, if any.

8.4Limitation of Liability.    UNDER NO CIRCUMSTANCES SHALL A PARTY BE
RESPONSIBLE TO THE OTHER PARTY FOR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE SALE, DELIVERY,
NONDELIVERY, SERVICING, USE, MAINTENANCE, SUPPORT, CONDITION OR POSSESSION OF
PRODUCTS.

ARTICLE 9. CONFIDENTIALITY

9.1Confidentiality.    Neither Party shall use for any purpose, other than as
contemplated by this Agreement, or divulge to any Third Party, any Confidential
Information provided to such Party by the other Party, except as may be required
by law or judicial order.

9.2Public Announcements.    Neither Party shall make any public announcement
concerning this Agreement, nor make any public statement which includes the name
of the other Party or any of its Affiliates, or otherwise use the name of the
other Party or any of its Affiliates in any public statement or document, except
as may be required by law, including the requirements of the SEC, or judicial
order, without the written consent of the other Party, which written consent
shall not be withheld unreasonably.

ARTICLE 10. TERM AND TERMINATION

10.1Effective Date and Term. The initial term of this Agreement shall commence
as of the Effective Date and expire as of [***] (the "Initial Term"), unless
sooner terminated as expressly provided in this Article 10 or Section 2.6. THIS
AGREEMENT WILL RENEW AUTOMATICALLY FOR ADDITIONAL ONE (1) YEAR TERMS (EACH, AN
"EXTENSION TERM"), UNLESS SOONER TERMINATED AS EXPRESSLY PROVIDED IN THIS
ARTICLE 10 OR SECTION 2.6. The Initial Term and all Extension Terms are
sometimes referred to herein as the "Term."

10.2Termination For Cause By Either Party. In addition to the rights of the
Parties to terminate this Agreement as provided hereinabove, either Party may
terminate this Agreement for cause upon written notice to the other Party in the
event the other Party: (a) appoints a receiver, executes an assignment for the
benefit of creditors or files or otherwise becomes subject to bankruptcy or
insolvency proceedings; or (b) materially breaches this Agreement and fails to
cure such breach within sixty (60) days after receipt of written notice of
breach from the non-breaching Party, as such cure period may be extended for
such additional period as the non-breaching Party reasonably determines that the
breaching Party is diligently pursuing a cure of such breach.

10.3By i-STAT for a Change of Control under Certain Circumstances. If Heska
undergoes a Change of Control, Heska or the controlling entity following the
Change of Control shall notify i-STAT within thirty (30) days of such Change of
Control. Such notice shall inform i-STAT of the identify of the entity involved
in the Change of Control with Heska, and of the parent corporation, if any, of
the entity involved in the Change of Control with Heska. i-STAT shall have the
right to terminate this Agreement within six (6) months of such notice if Heska
has a Change of Control to an entity that, in i-STAT's sole opinion, competes
with i-STAT or its Affiliates or, in i-STAT's reasonable business judgment,
would harm i-STAT's position in, the human blood and/or veterinary diagnostics
market; provided, that if Heska believes that i-STAT's determination is
unreasonable, the Parties shall follow the procedure set forth in Section 11.9
to make the determination.





10.4Effect of Termination. Upon the termination of this Agreement:

(a)The Parties shall immediately cease the use of any Confidential Information
of the other Party and, in the case of Heska, of the Marks, except as permitted
in this Section 10.4.

(b)Unless this Agreement is terminated by i-STAT for Heska's breach or
bankruptcy, and subject to i-STAT's rights as provided in this Section 10.4,
(i) i-STAT shall honor all accepted purchase orders providing for delivery of
Product within thirty (30) days of the date of termination and for which Heska
pays in full prior to shipment, and (ii) Heska may Sell Products on a
nonexclusive basis but otherwise on the terms set forth in this Agreement its
remaining inventory of Products for a period of up to ninety (90) days following
the date of termination.

(c)i-STAT shall have the right (but not the obligation), upon prior written
notice to Heska given within ten (10) days after termination to purchase from
Heska all or any portion of the Products in its inventory at the time of such
termination for credit against outstanding invoices, or for cash refund to the
extent there are no invoices then outstanding. Any credit or refund due Heska
for such Product shall be equal to the Purchase Price of the Product, less any
discounts or credits previously received.

(d)Heska shall return to i-STAT all promotional and sales training materials
provided to Heska by i-STAT under this Agreement.

(e)To the extent permitted by law, Heska shall assign to i-STAT and deliver to
i-STAT any import permits, health resignations, licenses, exemptions from
customs duties and governmental consents of any nature specifically relating to
i-STAT Products, which Heska may have or retain directly or indirectly in
connection with the Products imported, Sold and/or distributed under this
Agreement, which it has not yet assigned or waived, or which have not yet been
delivered prior to termination.

(f)Heska shall not, in the final six months of any notification of termination
(or such actual time after notice and before actual termination, if shorter),
undertake any actions intended or designed to cause End Users or Dealers to
purchase higher than normal levels of inventory of Products.

10.5Continuing Obligations. Upon any termination of this Agreement (except
termination for cause by Heska due to i-STAT's breach), at i-STAT's election and
in accordance with i-STAT's instructions, Heska shall: (a) cooperate in
referring End Users to i-STAT or to such other persons as i-STAT may direct for
continuing purchase of Products and related services; (b) transfer to i-STAT or
its nominees all outstanding maintenance contracts for the Products; and
(c) provide i-STAT with a list of each End User who purchased Product through
Heska, including records of all Software updates performed. Following
termination of this Agreement for any reason, Heska shall have no further
obligations to End Users with respect to Software updates and maintenance or
technical support. Nothing in this Agreement shall be construed as preventing
Heska from soliciting End Users for other products following the termination of
this Agreement.

10.6Survival. The following Articles and Sections shall survive termination of
the Agreement: Articles 1, 7, 8, 9, 10 and 11 and Sections 3.6, 3.8, 3.9, 3.11,
4.12 and 4.13. In addition, all provisions that survive termination, that are
irrevocable or that arise due to termination shall survive in accordance with
their terms. Any other provisions of this Agreement contemplated by their terms
to pertain to a period of time following termination of this Agreement shall
survive for the specified period of time only.



ARTICLE 11. MISCELLANEOUS

11.1Notices. All written notices and other communications between the Parties
shall be in the English language and shall be deemed effective on the date they
are received by certified air mail or confirmed facsimile addressed to the other
Party at the address or facsimile number stated below.


If to i-STAT:   i-STAT Corporation
104 Windsor Center Drive
East Windsor, New Jersey 08520
Attn: Vice-President, Sales and Marketing
Telephone Number: (609) 443-9300
Facsimile Number: [***]
With copy to:
 
Divisional Vice President, Medical Products Group
Domestic Legal Operations
D-322, Building AP6D
100 Abbott Park Road
Abbott Park, Illinois 60064-6049
Facsimile Number: [***]
If to Heska:
 
Heska Corporation
1613 Prospect Parkway
Fort Collins, Colorado 80525
Attn: Chief Financial Officer
Telephone Number: (970) 493-7272
Facsimile Number: [***]
With copy to:
 
Osborn Maledon, P.A.
Attn: William M. Hardin, Esq.
2929 North Central Ave.
Suite 2100
Phoenix, AZ 85012
Telephone Number: [***]
Facsimile Number: [***]

11.2Annual Cartridge Purchases Calculation. Following each Contract Year, the
number of Cartridge Purchases for such Contract Year shall be determined as set
forth in Subsections 11.2.1 and 11.2.2 and the Parties shall execute and attach
to this Agreement the "Annual Cartridge Purchase Calculation" form set forth on
Exhibit 11.2 completed for such Contract Year.

11.2.1i-STAT Provides i-STAT Calculation. Within forty (40) days after the end
of each Contract Year, i-STAT shall provide Heska in writing with i-STAT's
calculation of Heska's Cartridge Purchases in such Contract Year (the "i-STAT
Calculation"). If Heska disagrees with the i-STAT Calculation, Heska shall have
thirty (30) days after receipt of the i-STAT Calculation to respond in writing,
with (a) Heska's estimate; (b) the difference between Heska's estimate and the
i-STAT Calculation; and (c) purchase order level detail so that i-STAT may
verify the i-STAT Calculation. If i-STAT disagrees with Heska's calculation and
Heska requests, in writing, purchase order level detail for the i-STAT
Calculation, i-STAT shall provide such information. If the exchange of such
information does not resolve the dispute, the Parties shall negotiate in good
faith to determine the actual Cartridge Purchases in such Contract Year and, if
such dispute is not resolved within thirty (30) days, the dispute shall be
resolved pursuant to Section 11.9.



11.2.2i-STAT Does Not Provide i-STAT Calculation. If i-STAT fails to provide
Heska with the i-STAT Calculation within forty (40) days after the end of a
given Contract Year, Heska shall provide i-STAT, in writing, with Heska's
calculation of Heska's Cartridge Purchases in such Contract Year (the "Heska
Calculation") within seventy (70) days after the end of such Contract Year. If
i-STAT disagrees with the Heska Calculation, i-STAT shall have thirty (30) days
after receipt of the Heska Calculation to respond, in writing, with (i) i-STAT's
estimate, (ii) the difference between i-STAT's estimate and the Heska
Calculation, and (iii) purchase order level detail so that Heska may verify the
Heska Calculation. If Heska disagrees with i-STAT's calculation and i-STAT
requests, in writing, purchase order level detail for the Heska Calculation,
Heska shall provide such information. If the exchange of such information does
not resolve the dispute, the Parties shall negotiate in good faith to determine
the actual Cartridge Purchases in such Contract Year and, if such dispute is not
resolved within thirty (30) days, the dispute shall be resolved pursuant to
Section 11.9.

11.3[***].

11.3.1[***].

11.3.2[***].

11.4Binding Effect/Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their successors and assigns. Neither
Party shall have the right to assign any of its rights or obligations under this
Agreement without the prior written consent of the other Party; provided,
however, that without such written consent, i-STAT shall have the right to
assign its rights hereunder to an Affiliate of i-STAT and Heska shall have the
right to assign this Agreement to any corporation controlled by Heska which has,
as one of its principal lines of business, the sale of diagnostic equipment for
the veterinary market. In the event that a Change of Control of Heska does not
involve a competitor of i-STAT (pursuant to Section 10.3 of this Agreement)
Heska shall have the right to assign this Agreement without i-STAT's consent in
connection with a Change of Control; provided, that i-STAT has not terminated
this Agreement in the time frame provided in, and pursuant to the terms and
conditions set forth in, Section 10.3.

11.5Waivers. Any waiver by either of the Parties hereto of any rights arising
from a breach of any covenants or conditions of this Agreement shall not be
construed as a continuing waiver of other breaches of the same nature or other
covenants or conditions of this Agreement. Any failure by one of the Parties to
assert its rights for or upon any breach of this Agreement shall not be deemed
to be a waiver of such rights, nor shall such waiver be implied from the
acceptance of any payment.

11.6Relationship of the Parties. Nothing in this Agreement or any other document
or agreement between the Parties shall constitute or be deemed to constitute a
partnership or joint venture between the Parties. The relationship between Heska
and i-STAT shall be that of buyer and seller. No officer, agent or employee of
one Party shall under any circumstances be considered the agent, employee or
representative of the other Party. Neither Party shall have the right to enter
into any contracts or binding commitments in the name of or on behalf of the
other Party in any respect whatsoever.

11.7Force Majeure. Neither Party shall be liable to the other Party or in
default hereunder by reason of any delay or omission caused by fire, flood,
strike, lockout, civil or military authority, insurrection, war, embargo,
container or transportation shortage or delay of suppliers due to such causes,
and delivery dates shall be extended to the extent of any delays resulting from
the foregoing or similar causes. In the event of a Product shortage, i-STAT
shall have the right to allocate its available Product among Heska and all other
customers of i-STAT in such a manner as i-STAT, in its sole



discretion, considers equitable, and the Parties shall negotiate in good faith
an adjustment to the Base Cartridge Targets set forth in Section 2.7.

11.8Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the internal laws (and not the laws of conflicts)
of the State of New Jersey. The United Nations Convention on Contracts for the
International Sale of Goods (1980), as amended, is specifically excluded from
application to this Agreement.

11.9Alternative Dispute Resolution. Any and all disputes, controversies or
claims arising out of or relating to this Agreement, or the breach, termination,
or invalidity thereof, including but not limited to the resolution of potential
issues described in various provisions of this Agreement that expressly refer to
this Section 11.9 (including but not limited to Sections 2.9, 4.5, 8.3 and 10.3)
shall be finally settled pursuant to the dispute resolution procedures set forth
on Exhibit 11.9.

11.10Severability. If any provision of this Agreement for any reason shall be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

11.11Entire Agreement. This Agreement, including the exhibits, constitutes the
entire understanding of the Parties with respect to the subject matter hereof,
and supersedes all prior or contemporaneous writings or discussions, including
but not limited to the Prior Agreement. Except as otherwise expressly provided,
no agreement varying or extending the terms of this Agreement shall be binding
on either Party unless in a writing signed by an authorized representative of
each Party.

11.12Headings. The headings of the paragraphs and subparagraphs of this
Agreement have been added for the convenience of the parties and shall not be
deemed a part hereof.

11.13Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute a single Agreement. In proving this
Agreement, it shall be necessary to produce or account for more than one
counterpart signed by the Party with respect to whom proof is sought.

(Remainder of page intentionally left blank)



        IN WITNESS WHEREOF, each Party has caused this Distribution Agreement to
be executed on its behalf by its duly authorized officer as of the Effective
Date.

i-STAT Corporation   Heska Corporation
By:
 
/s/ John Mooradian

--------------------------------------------------------------------------------

JOHN MOORADIAN
 
By:
 
/s/ Jason Napolitano

--------------------------------------------------------------------------------

JASON NAPOLITANO
Its:
 
President
 
Its:
 
Chief Financial Officer
Date:
 
October 29, 2004
 
Date:
 
October 28, 2004



LIST OF EXHIBITS

Exhibit Number


--------------------------------------------------------------------------------

  Exhibit Name

--------------------------------------------------------------------------------

1.16   [***] 1.29   Products and Purchase Prices 3.8   Bank Wire Transfer
Information 7.1   End User Warranties 11.2  
Annual Cartridge Purchase Calculation 11.3A   [***] 11.3B   [***] 11.3C   [***]
11.3D   [***] 11.3E   [***] 11.3F   [***] 11.9   Alternative Dispute Resolution



EXHIBIT 1.16

[***]



Exhibit 1.29
PRODUCTS AND PURCHASE PRICES

Analyzer and Associated Parts Price List

Analyzer
Product No.


--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

210002   Series 200 analyzer   [***] 111700   HP Portable Printer   [***] 111501
  Portable printer Paper   [***] 111502   HP Portable Printer AC Adapter   [***]
112102   Printer Cradle w/o IR Link   [***] 111003   9 Volt lithium batteries
(6/box)   [***] 131000   Aqueous Controls Level 1   [***] 131500   Aqueous
Controls Level 2   [***] 132000   Aqueous Controls Level 3   [***] 135681  
Calibration Verification Set   [***] 136400   Level 1 ACT Control (Kit)   [***]
136500   Level 2 ACT Control (Kit)   [***] 111400   Capillary tubes 65 µL  
[***] 112202   IR Link with cradle   [***] 112212   Analyzer programming kit  
[***] 011996-01   i-STAT Binders   [***] 620001   i-STAT System Manual—UK
English   [***] 620002   i-STAT System Manual—German   [***] 620003   i-STAT
System Manual—French   [***] 620004   i-STAT System Manual—Spanish   [***]
620005   i-STAT System Manual—Italian   [***] 620006   i-STAT System
Manual—Dutch   [***] 620007   i-STAT System Manual—Swedish   [***] NOT Available
  i-STAT System Manual—Portuguese   [***] 130100   Electronic Simulator   [***]
SRP200   Analyzer repair cost—non warranty   [***] SRP230   Portable printer
repair cost   [***]



Exhibit 1.29
PRODUCTS AND PURCHASE PRICES

Cartridge Price List

 
   
   
  United States

--------------------------------------------------------------------------------

  Rest of World

--------------------------------------------------------------------------------

Cartridge
Product No.


--------------------------------------------------------------------------------

   
   
  Description

--------------------------------------------------------------------------------

  Qty/Box

--------------------------------------------------------------------------------

  Price/Test

--------------------------------------------------------------------------------

  Price/Box

--------------------------------------------------------------------------------

  Price/Test

--------------------------------------------------------------------------------

  Price/Box

--------------------------------------------------------------------------------

220300   EG7+   25   [***]   [***]   [***]   [***] 220200   EG6+   25   [***]  
[***]   [***]   [***] 220100   G3+   25   [***]   [***]   [***]   [***]
125000-02   EC8+   25   [***]   [***]   [***]   [***] 121000-02   6+   25  
[***]   [***]   [***]   [***] 123000-02   EC6+   25   [***]   [***]   [***]  
[***] 121500-02   EC4+   25   [***]   [***]   [***]   [***] 120100-02   G   25  
[***]   [***]   [***]   [***] 320100   creatinine   25   [***]   [***]   [***]  
[***] 220400   CG8+   25   [***]   [***]   [***]   [***] 420300   ACT   25  
[***]   [***]   [***]   [***] 220550   CG4+   25   [***]   [***]   [***]   [***]
120500-02   E3+   25   [***]   [***]   [***]   [***]



Exhibit 1.29
PRODUCTS AND PURCHASE PRICES

Service Repair Parts

i-STAT Part Number


--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

010762-01   10 pin connector Digital Bd   [***] 010559-01   20 pin
Connector—Nyebar   [***] 011882-01   200 Cover Screw   [***] 012378-01   200
Display (Double)   [***] 011678-01 02   200 Display (Single)   [***] 011832-01  
200 External Back Housing   [***] 012086-01   200 Housing Feet   [***] 012203-01
01   200 Hybrid Flex Cable   [***] 010534-01   200 Thermal Probe   [***]
012156-01   5 Minute Epoxy   [***] 010760-01   9 pin connector Digital Bd.  
[***] 010941-02 01   Abbott Boxes   [***] 012369-01   Assy, Battery Cable  
[***] 012369-01 01   Battery Flex Assembly   [***] 010501-01 01   Bowed Clip  
[***] 010941-01   Boxes (i-STAT)   [***] 010087-02   BT101—Lithium Battery
(Double)   [***] 012333-01 01   BT1—Lithium Battery (Single)   [***] 012328-01
01   C119 / C124   [***] 010032-05   Capcitor—C186   [***] 012217-01 01  
Cartridge Door   [***] 015506-01   Clip Retainer   [***] 012055-01   Cover,
Battery compartment   [***] 011856-02   Damper (Double Length)   [***] 011856-05
  Damper (Double Width)   [***] 011856-04   Damper (Quad Length)   [***]
011856-03   Damper (Triple Length)   [***] 012378-01   Display—(Double bd.)  
[***] 011678-02   Display—(Single bd.)   [***] 012605-01 01   Display block,
Hantronix   [***] 010091-01   Display Window   [***] 010618-01   FLASH U56(U109)
  [***] 010500-01 01   Flat Clip   [***] 015384-01 02   Follower Arm Assembly  
[***] 015473-01 03   Fork   [***] 012341-01 02   Front Housing (AID Keypad)  
[***] 010491-01 02   Guide Pin   [***] 012368-01   Harness flex cable (200
single board)   [***] 010731-01   Hybrid   [***] 012203-01   Hybrid Flex cable  
[***] 012023-01   Keypad PCB Rivet   [***] 012278-01   Keypad PCB Screw   [***]
012340-01 05   Keypad PCB—Double bd.   [***] 012891-01 01   Latch   [***]
012373-01 01   Latch Retainer   [***] 010087-02   Lithium battery—200 analyzer  
[***] 010493-01   Pivot Pin   [***] 010627-01   R120   [***] 010070-26   Ram U57
(U106)   [***] 010070-27   RTC (DP8570A)   [***] 010572-01 03   Spiral, Spring
Latch   [***] 010763-01   Start Cycle Switch double board   [***] 010764-01  
Start Cycle Switch single board   [***] 010534-01   Thermal probes   [***]
010311-01   Threadlocker 222   [***] 010070-05   U105 / U112   [***] 010070-27  
U107—RTC (DP8570A)   [***] 012324-11 01   U53—RTC   [***] 012324-01 01  
U89—FPGA   [***]



EXHIBIT 3.8
Bank Wire Transfer Information

Domestic wires:

Wachovia Bank
Charlotte, NC

ABA# 053000219

Account Name:    Abbott—i-STAT USD
Account Number:    [***]
Reference:    Your Company Name & Invoice #

International wires:

Wachovia Bank
Charlotte, NC

SWIFT: PNBPUS33

Account Name:    Abbott—i-STAT USD
Account Number:    [***]
Reference:    Your Company Name & Invoice #



EXHIBIT 7.1
CUSTOMER WARRANTIES

Warranty

        i-STAT warrants this medical product (excluding disposable or consumable
supplies) against defects in materials and workmanship for one year from the
date of shipment. If i-STAT receives notice of such defects during the warranty
period, i-STAT shall, at its option, either repair or replace products which
prove to be defective. With respect to software or firmware, if i-STAT receives
notice of defects in these products during the warranty period, i-STAT shall
repair or replace software media and firmware which does not execute their
programming instructions due to such defects. i-STAT does not warrant that the
operating of the software, firmware or hardware shall be uninterrupted or error
free. If i-STAT is unable, within a reasonable time, to repair or replace any
product to a condition as warranted, Buyer shall be entitled to a refund of the
purchase price upon return of the product to i-STAT.

        Note: Warranty rights may vary from state to state, province to province
and country to country.

Limitations of Warranty

        The foregoing warranty shall not apply to defects resulting from:

1.Improper or inadequate maintenance by Buyer or an unauthorized person, 2.Using
accessories and/or consumables that are not approved by i-STAT, 3.Buyer-supplied
software or interfacing, 4.Unauthorized repairs, modifications, misuse, or
damage caused by disposable batteries, or rechargeable batteries not supplied by
Abbott. 5.Operating outside of the environmental specifications of the product,
or 6.Improper site preparation or maintenance.

        THE WARRANTY SET FORTH ABOVE IS EXCLUSIVE AND NO OTHER WARRANTY, WHETHER
WRITTEN OR ORAL, IS EXPRESSED OR IMPLIED. ABBOTT SPECIFICALLY DISCLAIMS THE
IMPLIED WARRANTIES OR MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.



EXHIBIT 11.2
ANNUAL CARTRIDGE PURCHASE CALCULATION

Contract Year:       

--------------------------------------------------------------------------------

       
i-STAT Calculation:
 
    

--------------------------------------------------------------------------------


 
date provided to Heska:
 
    

--------------------------------------------------------------------------------


Approved by Heska:
 
o Yes / o No*
 
date approved/rejected by Heska:
 
    

--------------------------------------------------------------------------------


*if No:
 
 
 
 
 
  Heska Estimate:       

--------------------------------------------------------------------------------

  date provided to i-STAT:       

--------------------------------------------------------------------------------


Approved by i-STAT:
 
o Yes / o No**
 
date approved/rejected by i-STAT:
 
    

--------------------------------------------------------------------------------


**if No:
 
 
 
 
 
  Agreed Calculation:       

--------------------------------------------------------------------------------

  date agreed:       

--------------------------------------------------------------------------------

Official Determination of Cartridge Purchases
for Contract Year                          is:                         .

i-STAT Corporation   Heska Corporation
By:
 
    

--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------


Its:
 
    

--------------------------------------------------------------------------------


 
Its:
 
    

--------------------------------------------------------------------------------


Date:
 
    

--------------------------------------------------------------------------------


 
Date:
 
    

--------------------------------------------------------------------------------



EXHIBIT 11.3A

        [***]



EXHIBIT 11.3B

        [***]



EXHIBIT 11.3C

        [***]



EXHIBIT 11.3D

        [***]



EXHIBIT 11.3E

        [***]



EXHIBIT 11.3F

        [***]



EXHIBIT 11.9
ALTERNATIVE DISPUTE RESOLUTION

        The parties recognize that from time to time a dispute may arise
relating to either party's rights or obligations under this Agreement. The
parties agree that any such dispute shall be resolved by the Alternative Dispute
Resolution ("ADR") provisions set forth in this Exhibit, the result of which
shall be binding upon the parties.

        To begin the ADR process, a party first must send written notice to the
other party in accordance with the terms of the Agreement describing the dispute
and requesting attempted resolution by good faith negotiations between their
respective president or principal executive officer(s) (or their designees) of
the affected subsidiaries, divisions, or business units within twenty-eight
(28) days after such notice is received (all references to "days" in this ADR
provision are to calendar days). If the matter has not been resolved within
twenty-eight (28) days of the notice of dispute, or if the parties fail to meet
within such twenty-eight (28) days, either party may initiate an ADR proceeding
as provided herein. The parties shall have the right to be represented by
counsel in such a proceeding.

        1.     To begin an ADR proceeding, a party shall provide written notice
to the other party in accordance with the terms of the Agreement of the issues
to be resolved by ADR. Within fourteen (14) days after its receipt of such
notice, the other party may, by written notice to the party initiating the ADR,
add additional issues to be resolved within the same ADR.

        2.     Within twenty-one (21) days following receipt of the original ADR
notice, the parties shall select a mutually acceptable neutral to preside in the
resolution of any disputes in this ADR proceeding. If the parties are unable to
agree on a mutually acceptable neutral within such period, either party may
request the President of the CPR Institute for Dispute Resolution ("CPR"), 366
Madison Avenue, 14th Floor, New York, New York 10017, to select a neutral
pursuant to the following procedures:

        (a)   The CPR shall submit to the parties a list of not less than five
(5) candidates within fourteen (14) days after receipt of the request, along
with a Curriculum Vitae for each candidate. No candidate shall be an employee,
director, shareholder or Affiliate of either party or any of their subsidiaries
or affiliates.

        (b)   Such list shall include a statement of disclosure by each
candidate of any circumstances likely to affect his or her impartiality.

        (c)   Each party shall number the candidates in order of preference
(with the number one (1) signifying the greatest preference) and shall deliver
the list to the CPR within seven (7) days following receipt of the list of
candidates. If a party believes a conflict of interest exists regarding any of
the candidates, that party shall provide a written explanation of the conflict
to the CPR along with its list showing its order of preference for the
candidates. Any party failing to return a list of preferences on time shall be
deemed to have no order of preference.

        (d)   If the parties collectively have identified fewer than three
(3) candidates deemed to have conflicts, the CPR immediately shall designate as
the neutral the candidate for whom the parties collectively have indicated the
greatest preference. If a tie should result between two candidates, the CPR may
designate either candidate. If the parties collectively have identified three
(3) or more candidates deemed to have conflicts, the CPR shall review the
explanations regarding conflicts and, in its sole discretion, may either
(i) immediately designate as the neutral the candidate for whom the parties
collectively have indicated the greatest preference, or (ii) issue a new list of
not less than five (5) candidates, in which case the procedures set forth in
subparagraphs 2(a)-2(d) shall be repeated.

        3.     No earlier than twenty-eight (28) days or later than fifty-six
(56) days after selection, the neutral shall hold a hearing to resolve each of
the issues identified by the parties. The ADR proceeding shall take place at a
location agreed upon by the parties. If the parties cannot agree, the neutral
shall designate a location other than the principal place of business of either
party or any of their subsidiaries or Affiliates.

        4.     At least seven (7) days prior to the hearing, each party shall
submit the following to the other party and the neutral:

        (a)   a copy of all exhibits on which such party intends to rely in any
oral or written presentation to the neutral;

        (b)   a list of any witnesses such party intends to call at the hearing,
and a short summary of the anticipated testimony of each witness;

        (c)   a proposed ruling on each issue to be resolved, together with a
request for a specific damage award or other remedy for each issue. The proposed
rulings and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue. The parties agree that
neither side shall seek as part of its remedy any punitive damages.

        (d)   a brief in support of such party's proposed rulings and remedies,
provided that the brief shall not exceed twenty (20) pages. This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding.

        Except as expressly set forth in subparagraphs 4(a)-4(d), no discovery
shall be required or permitted by any means, including depositions,
interrogatories, requests for admissions, or production of documents.

        5.     The hearing shall be conducted on two (2) consecutive days and
shall be governed by the following rules:

        (a)   Each party shall be entitled to five (5) hours of hearing time to
present its case. The neutral shall determine whether each party has had the
five (5) hours to which it is entitled.

        (b)   Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.

        (c)   The party initiating the ADR shall begin the hearing and, if it
chooses to make an opening statement, shall address not only issues it raised
but also any issues raised by the responding party. The responding party, if it
chooses to make an opening statement, also shall address all issues raised in
the ADR. Thereafter, the presentation of regular and rebuttal testimony and
documents, other evidence, and closing arguments shall proceed in the same
sequence.

        (d)   Except when testifying, witnesses shall be excluded from the
hearing until closing arguments.

        (e)   Settlement negotiations, including any statements made therein,
shall not be admissible under any circumstances. Affidavits prepared for
purposes of the ADR hearing also shall not be admissible. As to all other
matters, the neutral shall have sole discretion regarding the admissibility of
any evidence.

        6.     Within seven (7) days following completion of the hearing, each
party may submit to the other party and the neutral a post-hearing brief in
support of its proposed rulings and remedies, provided that such brief shall not
contain or discuss any new evidence and shall not exceed ten (10) pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

        7.     The neutral shall rule on each disputed issue within fourteen
(14) days following completion of the hearing. Such ruling shall adopt in its
entirety the proposed ruling and remedy of one of the parties on each disputed
issue but may adopt one party's proposed rulings and remedies on some issues and
the other party's proposed rulings and remedies on other issues. The neutral
shall not issue any written opinion or otherwise explain the basis of the
ruling.

        8.     The neutral shall be paid a reasonable fee plus expenses. These
fees and expenses, along with the reasonable legal fees and expenses of the
prevailing party (including all expert witness fees and expenses), the fees and
expenses of a court reporter, and any expenses for a hearing room, shall be paid
as follows:

        (a)   If the neutral rules in favor of one party on all disputed issues
in the ADR, the losing party shall pay 100% of such fees and expenses.

        (b)   If the neutral rules in favor of one party on some issues and the
other party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

        9.     The rulings of the neutral and the allocation of fees and
expenses shall be binding, non-reviewable, and non-appealable, and may be
entered as a final judgment in any court having jurisdiction.

        10.   Except as provided in paragraph 9 or as required by law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information. The neutral shall have the
authority to impose sanctions for unauthorized disclosure of Confidential
Information.

        11.   All ADR hearings shall be conducted in the English language.





QuickLinks


Exhibit 10.31



DISTRIBUTION AGREEMENT
